Citation Nr: 0611180	
Decision Date: 04/19/06    Archive Date: 04/26/06	

DOCKET NO.  04-27 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
April 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
pursuant to a rating decision by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  No injury or disease was incurred during service relevant 
to the veteran's claims for service-connected hearing loss 
and service-connected tinnitus.

2.  Hearing loss and tinnitus were not manifested to a 
10 percent compensable degree during the one-year period 
after discharge from service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, service 
connection requires:  (1) existence of a current disability; 
(2) existence of the disease or injury in service; and (3) a 
nexus between the current disability and any injury or 
disease incurred in service.  See, e.g., Pond v. West, 12 
Vet. App. 341 (1999).  Service connection may also be granted 
for a disease diagnosed after discharge when the evidence 
indicates it was incurred in service.  38 C.F.R. § 3.303(d).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

The record contains results from five tests for each of the 
veteran's ears, shown here in decibels:
RIGHT EAR

HERTZ
11/23/7
0
04/25/7
4
11/12/7
7
07/14/7
9
11/17/0
4
500
20
05
20
15
40
1000
20
05
10
10
35
2000
10
05
15
15
25
3000
10
05
20
15
40
4000
90
05
15
15
55
6000
90
05
15
05




LEFT EAR
                           
HERTZ
11/23/7
0
04/25/7
4
11/12/7
7
07/14/7
9
11/17/0
4
500
25
05
25
20
35
1000
20
05
20
15
35
2000
20
05
15
15
60
3000
25
05
30
25
60
4000
35
05
25
15
55
6000
15
05
15
15



As shown in the charts above, the November 2004 pure tone 
threshold tests for each ear reveal that the veteran has a 
current hearing loss disability within the meaning of 
38 C.F.R. § 3.385.  Thus, the first element of service 
connection for hearing loss is established.  

The second requirement to establish service connection--that 
a disease or injury was incurred in service--is not shown by 
this record.  Although the veteran was treated for other 
complaints during active service, no service medical records 
show any treatment for hearing loss or tinnitus.  Nor does 
the veteran claim that he sought medical treatment for these 
complaints during service.  His audiology examination at the 
end of his active service reflects normal hearing and there 
is no indication that his hearing declined during service.  

Service connection for hearing loss and service connection 
for tinnitus can also be established by using the presumption 
provisions of 38 C.F.R. § 3.309.  That regulation, which 
incorporates the timing provisions of 38 C.F.R. § 3.307, 
applies to veterans serving during a period of war, such as 
this veteran.  Those regulations provide that even if it is 
not otherwise established that a hearing loss or tinnitus was 
incurred in or aggravated by service, if it is manifested to 
a compensable degree of 10 percent or more within one year 
following service, service connection can be granted.  Here, 
the veteran does not assert that he sought treatment for 
either hearing loss or tinnitus within one year after his 
service and no evidence in the records shows that he was so 
treated.  He does not qualify for the presumption of service 
connection under these regulations.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The 
preponderance of the evidence here, however, demonstrates 
that no injury or disease was incurred during service.  The 
veteran's medical records from the National Guard show that 
three years and five years after discharge, his hearing was 
not impaired.  In addition, on the medical history forms 
signed by the veteran in November 1977 and July 1979 the 
veteran denied hearing loss and failed to note tinnitus.  

The VA audiologist's reports of November 2004 and February 
2005 provide more support that the veteran's hearing 
complaints were not incurred during active service.  The 
veteran told the VA examiner in November 2004 that he had 
four years of flight line duty while on active duty and then 
four additional years of flight line exposure during his 
service in the National Guard.  He testified that he was 
exposed to noise during service because the jet airplanes 
that he would refuel were running while he was refueling 
them.  Based upon the veteran's description of eight years of 
constant in-flight duty and exposure to noise, the VA 
audiologist found in November 2004 that his in-service noise 
exposure was significant.  But when all of the veteran's 
service records were received, they showed that the veteran 
had not quite 3.5 years of active duty (the first of which 
was spent doing office work) and less than two years in the 
National Guard.  Based on the veteran's service records and 
the audiological exam results during his National Guard 
service, as well as the rest of the evidence in the claims 
file, the audiologist issued an addendum to her report 
determining that the veteran's current hearing loss was more 
likely incurred following the veteran's discharge from the 
Air National Guard.  

Credible evidence in the record supports the VA examiner's 
finding that after service, the veteran was exposed to loud 
noise from hunting and from construction work.  At an 
October 2002 examination, the veteran told an ophthalmologist 
that even with 20/20 vision in his right eye, he was having 
difficulty hunting.  At his first audiological exam in 
December 2002, he told an audiologist that he enjoyed turkey 
hunting and wore hearing protection devices at times while 
hunting.  He also told her that he had 20-30 years of 
occupational noise exposure while working in construction, 
where he wore hearing protection devices at times.  Although 
he later testified that he had never gone turkey hunting, and 
that he always wore hearing protection devices at his 
construction job, the statements made to the medical 
professionals for the purpose of receiving medical treatment 
are more reliable than statements made at a hearing to 
determine his eligibility for disability payments.  

Moreover, other evidence supports a finding that there was no 
injury or disease incurred during service.  The absence of 
evidence constitutes "negative evidence" against the claim 
because it tends to disprove that the disease or injury was 
incurred during service.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), affirmed sub. nom. Forshey v. Principi, 284 F. 
3rd. 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  There is not one 
complaint about tinnitus or hearing loss in any of the 
medical records until December 2002, more than 28 years after 
his discharge from active service.  Moreover, the veteran's 
own explanation for purposes of medical treatment, at his 
first audiological exam in December 2002, was that his 
hearing loss had come on gradually and had begun around 1992 
and that the onset of tinnitus had begun between 1992 and 
1997.  The veteran later said that his ears had been ringing 
during service and that his hearing had been gradually 
becoming worse all the time.  He explained the discrepancy in 
his statements by pointing out that he wasn't thinking about 
what he was saying when he told the audiologist those things.  
The fact that before his claim was filed he merely answered 
the audiologist's questions without thinking about their 
impact on a disability claim is what makes those statements 
more reliable than his later testimony at the personal 
hearing.  

When a reasonable doubt arises as to the service origin of a 
disability, so that there is an approximate balance of 
evidence for and against the claim, the doubt must be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.  The 
reasonable doubt doctrine does not apply here, because a 
preponderance of the evidence shows no inservice injury or 
disease was incurred related to the veteran's current hearing 
loss and tinnitus.  Thus, the second requirement for service 
connection has not been met.  

In any event, even if the record showed that the veteran's 
noise exposure during service was significant, there is no 
medical evidence to establish a nexus between the veteran's 
current hearing loss and any events during service.  The 
audiologist states in her February 2005 addendum to her 
November 2004 report that it is more likely that the 
veteran's current hearing loss was incurred following his 
active duty and National Guard service.  There is no 
contradictory medical evidence in the record.  Nor is the 
veteran's belief that his hearing loss and tinnitus were 
caused by inservice noise exposure legally significant 
because a lay person is not competent to offer medical 
opinions as to the etiology of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Notwithstanding the 
medical evidence of a current hearing loss, the record shows 
that there is no nexus between that hearing impairment and 
the veteran's inservice duty.  

Duties to Notify and to Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C. §§ 5103 and 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must request that the 
claimant provide VA with any evidence in his or her 
possession that pertains to the claim.  38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

The RO's December 2002 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
January 2003 AOJ rating decision.  It described the evidence 
necessary to substantiate the hearing loss and tinnitus 
claims, identified what evidence VA was collecting, requested 
the veteran to send in particular documents and information 
and suggested other types of evidence that might be helpful 
in establishing his claim, and asked the veteran to send 
whatever evidence he had about his claims.  VA met its duty 
to notify the veteran about evidentiary matters.  

The RO's letters do not address what evidence was needed with 
respect to the rating schedule for the veteran's hearing 
disability or tinnitus or with respect to the effective date 
of any disability rating.  See Dingess v. Nicholson, Nos. 01-
1917, 02-1506, 2006 WL 519755 (Ct. Vet. App. March 3, 2006) 
(since the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).  This veteran, however, was not 
harmed by that omission.  As service connection was denied 
for both these claimed disabilities, issues relating to 
rating criteria or the effective date of service connection 
are now moot.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, obtaining other 
military records (from active duty and National Guard 
service), seeking records from the veteran's private 
physician, and providing an audiological exam.  When the 
veteran's physician denied having records for the veteran, VA 
notified the veteran of the doctor's response and offered to 
seek other records for the veteran.  VA has complied with its 
duty to assist the veteran.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


